Citation Nr: 1516118	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-29 239	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for lumbar strain.

2.  Entitlement to an increased disability rating in excess of 20 percent for left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In the Veteran's VA Form 9 submitted in August 2013, he requested a Board hearing at a local VA office (Travel Board Hearing), however, he later withdrew that request in March 2015.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 1967 to July 1968.

2.  On February 25, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of the claim for an increased rating for lumbar strain is requested.

3.  On February 25, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of the claim for an increased rating for left lower extremity radiculopathy is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran of the claim for an increased rating for lumbar strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014). 

2.  The criteria for withdrawal of an appeal by the Veteran of the claim for an increased rating for left lower extremity radiculopathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal of the claim for an increased rating for lumbar strain, and for an increased rating for left lower extremity radiculopathy.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims and they are dismissed.


ORDER

The appeal of the claim for a disability rating in excess of 20 percent for lumbar strain is dismissed.

The appeal of the claim for a disability rating in excess of 20 percent for left lower extremity radiculopathy is dismissed.




		
M. N. HYLAND
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


